Exhibit 99.2 September 25, 2012 FOR IMMEDIATE RELEASE HDS International Announces DTC “Deposit Chill” Has Been Lifted PROVIDENCE, RI, September 25, 2012 /PRNewswire via COMTEX/ HDS International Corp. (OTCQB:HDSI), a green technology company providing renewable energy and eco-sustainability solutions, in response to shareholder inquiries today announced that the deposit transaction restriction (“Deposit Chill”), placed on its common stock by The Depository Trust Company (DTC) in January, has been lifted.As of August 14, DTC has resumed accepting deposits of the Issue, CUSIP 40416A101, for depository and book-entry transfer services. About HDS International Corp. HDS International Corp. (OTCQB:HDSI), based in Providence, RI, is a green technology company providing carbon capture and biosequestration, algae biomass production, and waste management solutions for the production of renewable energy, carbon capture and reutilization, and bioproducts.Our licensed technologies provide us with an attractive strategic position and competitive advantages within our markets, which include renewable energy and environmental and eco-sustainability.Please visit www.hdsicorp.com for more information. Forward-Looking Statements Statements included in this update that are not historical in nature, are intended to be, and are hereby identified as, "forward-looking statements". Forward-looking statements may be identified by words including "anticipate," "believe," "intends," "estimates," "expect," and similar expressions. The Company cautions readers that forward-looking statements including, without limitation, those relating to the Company's future business prospects are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements, due to factors such as those relating to economic, governmental, technological, and other risks and factors identified from time to time in the Company's reports filed with the SEC. HDS International Corp. CONTACT INFORMATION 401-400-0028 info@hdsicorp.com http://www.hdsicorp.com
